Case 2:18-cv-15534-ES-MAH Document 2 Filed 11/02/18 Page 1 of 35 PageID: 1131



      ELECTRONICALLY FILED IN THE UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY

 JACQUELINE ROSA,
                                             Civil Action No. 2:18-cv-15534
                           Plaintiff,
 v.
                                             REMOVED FROM THE
 BOROUGH OF LEONIA, BOROUGH                  SUPERIOR COURT OF NEW JERSEY
 OF LEONIA COUNCIL, TOM ROWE in              LAW DIVISION: HUDSON COUNTY
 his capacity as acting Borough Clerk        DOCKET NO.: HUD-L-607-18
 of the Borough of Leonia, JUDAH             (CONSOLIDATED)
 ZEIGLER, in his official capacity as
 Mayor of the Borough of Leonia,
 JOHN DOE MAINTENANCE                         ANSWER, SEPARATE DEFENSES
 COMPANIES 1-5,                              AND JURY DEMAND TO PLAINTIFF
                          Defendants.         JACQUELINE ROSA’S AMENDED
 STATE OF NEW JERSEY                                  COMPLAINT
 DEPARTMENT OF
 TRANSPORTATION,

                     Plaintiff-Intervenor,
 v.

 BOROUGH OF LEONIA, NEW
 JERSEY,
              Defendant.


        Defendants, Borough of Leonia, Borough of Leonia Council, Tome Rowe,

and Judah Zeigler by way of Answer to the Amended Complaint filed by

Jacqueline Rosa (hereinafter “Plaintiff”) on October 12, 2018, and through their

attorneys respond and say as follows:


                               NATURE OF ACTION
        Denied that the Complaint solely brings claims challenging the validity of

an ordinance enacted by the Borough of Leonia as the Amended Complaint also

contains claims for the violation of Plaintiff’s civil rights pursuant to 42 U.S.C.
Case 2:18-cv-15534-ES-MAH Document 2 Filed 11/02/18 Page 2 of 35 PageID: 1132



§1983 and for violation of the Interstate Commerce Clause contained within the

United States Constitution, Article 1, section 8.


                                    PARTIES
1.    Defendants deny the allegations of Paragraph 1 of the Amended

      Complaint.

2.    Defendants admits that the Borough of Leonia is a municipal government

      that enacted Ordinances 2018-14 and 2018-15, and denies the remaining

      allegations of Paragraph 2 of the Amended Complaint.

3.    Defendants admit that the Borough Council is a legislative body of the

      municipality in accordance with N.J.S.A. 40A:60-6, and has been

      empowered by the State of New Jersey to enact municipal ordinances for

      the health, safety and welfare of the public, including but not limited to

      regulation of traffic, pursuant to N.J.S.A. 40:48-2.

4.    Defendants deny the allegations of Paragraph 4 of the Amended

      Complaint. Thomas Rowe is the Police Chief of the Borough of Leonia. The

      Borough Clerk is the custodian of records.

5.    Defendants admit that Judah Zeigler is the Mayor of the Borough of

      Leonia, and leave Plaintiff to her proofs as to whether the Mayor “approved”

      Ordinance No. 2018-14 and Ordinance No. 2018-15 in his capacity as

      Mayor of the Borough of Leonia.

                                  FIRST COUNT
6.    Defendants repeat and reiterate their responses to Paragraphs 1 through

      5 above, as if set forth at length herein.
Case 2:18-cv-15534-ES-MAH Document 2 Filed 11/02/18 Page 3 of 35 PageID: 1133



7.    Defendants admit that the Ordinances referenced in Paragraph 7 were

      adopted by the Borough Council of Leonia, and signed by Mayor Zeigler,

      but deny the remaining allegations of Paragraph 7 of the Amended

      Complaint.

8.    Ordinance No. 2018-14 and No. 2018-15 speak for themselves, and as

      such Defendants leave Plaintiff to her proofs with respect to the allegations

      in Paragraph 8 of the Amended Complaint.

9.    Defendants deny the allegations in Paragraph 9 of the Complaint as the

      Ordinances do not close streets daily but merely places restrictions to

      control the flow of traffic on the streets listed therein.

10.   Defendants deny the allegations in Paragraph 10 since Ordinance 2018-

      16 speaks for itself.

11.     Defendants deny the allegations of Paragraph 11 of the Amended

      Complaint.

12.   Defendants deny the allegations of Paragraph 12 of the Amended

      Complaint.

13.   Defendants deny the allegations of Paragraph 13 of the Amended

      Complaint.

      Wherefore, Plaintiff is not entitled to any judgment against Defendants for

a declaration that Ordinance No. 2018-14, and Ordinance No. 2018-15 are void,

nor is Plaintiff entitled to attorney fees, interest, costs of suit or any other relief

prayed for in the First Count of the Amended Complaint.
Case 2:18-cv-15534-ES-MAH Document 2 Filed 11/02/18 Page 4 of 35 PageID: 1134



                                SECOND COUNT
14.   Defendants repeat and reiterate their responses to Paragraphs 1 through

      13 above, as if set forth at length herein.

15.   Paragraph 15 does not contain any factual allegations but asserts a legal

      conclusion only, and therefore Defendants are under no obligation to

      admit or deny same. To the extent an answer is required, Defendants

      respond that N.J.S.A. 39:4-8 speaks for itself.

16.   Defendants deny the allegations in Paragraph 16 of the Amended

      Complaint as no determination has been received from the Department of

      Transportation that any of the restrictions placed on the streets listed in

      the subject Ordinances have an impact on a state highway.

17.   Defendants deny the allegations in Paragraph 16 and leave Plaintiff to her

      proofs that there has been an increase in traffic on all three unnamed

      State Highways and also increase safety of commuters on those highways.

18.   Defendants deny the allegations in Paragraph 18 of the Amended

      Complaint since approval has been sought from the Commissioner of the

      Department of Transportation in accordance with N.J.S.A. 39:4-8a with

      respect to Ordinance 2018-15 and no approval is required with respect to

      Ordinance 2018-14, as amended by Ordinance 2018-17 on October 15,

      2018.

19.   Defendants deny the allegations in Paragraph 19 of the Amended

      Complaint.
Case 2:18-cv-15534-ES-MAH Document 2 Filed 11/02/18 Page 5 of 35 PageID: 1135



20.   Defendants deny the allegations in Paragraph 20 of the Amended

      Complaint and leave Plaintiff to her proofs that the Ordinance places an

      increased burden on surrounding municipalities, including Fort Lee,

      Teaneck and Edgewater.

      Wherefore, Plaintiff is not entitled to any judgment against Defendants for

a declaration that Ordinance No. 2018-14, Ordinance No. 2018-15 and

Ordinance No. 2018-16 are void, nor is Plaintiff entitled to attorney fees, interest,

costs of suit or any other relief as prayed for in the Second Count of the Amended

Complaint.

                                   THIRD COUNT
21.   Defendants repeat and reiterate their responses to Paragraphs 1 through

      20 above, as if set forth at length herein.

22.   Paragraph 22 does not contain any factual allegations but asserts a legal

      conclusion only, and therefore Defendants are under no obligation to

      admit or deny same. To the extent an answer is required, Defendants

      respond that N.J.S.A. 39:4-197 speaks for itself.

23.   Defendants deny the allegations in Paragraph 23 of the Amended

      Complaint.

      Wherefore, Plaintiff is not entitled to any judgment against Defendants for

a declaration that Ordinance No. 2018-14 and Ordinance No. 2018-15 are void,

nor is Plaintiff entitled to attorney fees, interest, costs of suit or any other relief

as prayed for in the Third Count of the Amended Complaint.
Case 2:18-cv-15534-ES-MAH Document 2 Filed 11/02/18 Page 6 of 35 PageID: 1136



                                 FOURTH COUNT
24.   Defendants repeat and reiterate their responses to Paragraphs 1 through

      23 above, as if set forth at length herein.

25.   Paragraph 25 does not contain any factual allegations but asserts a legal

      conclusion only, and therefore Defendants are under no obligation to

      admit or deny same. To the extent an answer is required, Defendants

      respond that N.J.S.A. 39:4-197.2 speaks for itself.

26.   Defendants deny the allegations in Paragraph 26 of the Amended

      Complaint.

27.   Defendants deny the allegations in Paragraph 27 of the Amended

      Complaint.

28.   Defendants deny the allegations in Paragraph 28 of the Amended

      Complaint.

29.   Defendants deny the allegations in Paragraph 29 of the Amended

      Complaint since N.J.S.A. 39:4-197.2 speaks for itself and in accordance

      with said statute consent of the Board of Chosen Freeholders of the County

      of Bergen is not required.

      Wherefore, Plaintiff is not entitled to any judgment against Defendants for

a declaration that Ordinance No. 2018-16 is void, nor is Plaintiff entitled to

attorney fees, interest, costs of suit or any other relief as prayed for in the Fourth

Count of the Amended Complaint.
Case 2:18-cv-15534-ES-MAH Document 2 Filed 11/02/18 Page 7 of 35 PageID: 1137



                                  FIFTH COUNT

30.   Defendants repeat and reiterate their responses to Paragraphs 1 through

      29 above, as if set forth at length herein.

31.   Defendants admit that Ordinance 2018-16 establishes penalties for

      violations of Ordinances No. 2018-14 and 15.

32.   Paragraph 32 does not contain any factual allegations but asserts a legal

      conclusion only, and therefore Defendants are under no obligation to

      admit or deny same. To the extent an answer is required, Defendants

      respond that N.J.S.A. 39:4-94.2 is not applicable to Ordinance No. 2018-

      14 or Ordinance No. 2018-15, which do not close any streets but merely

      control access to certain streets during certain hours.

33.   Defendants deny the allegations in Paragraph 33 of the Amended

      Complaint.

      Wherefore, Plaintiff is not entitled to any judgment against Defendants for

a declaration that Ordinance No. 2018-16 is void, nor is Plaintiff entitled to

attorney fees, interest, costs of suit or any other relief as prayed for in the Fifth

Count of the Amended Complaint.

                                  SIXTH COUNT
34.   Defendants repeat and reiterate their responses to Paragraphs 1 through

      33 above, as if set forth at length herein.

35.   Paragraph 32 does not contain any factual allegations but asserts a legal

      conclusion only, and therefore Defendants are under no obligation to

      admit or deny same.      To the extent an answer is required, Defendant
Case 2:18-cv-15534-ES-MAH Document 2 Filed 11/02/18 Page 8 of 35 PageID: 1138



      denies the legal contention set forth in Paragraph 32 of the Amended

      Complaint.

36.   Defendants deny the allegations in Paragraph 36 of the Complaint

37.   Paragraph 37 does not contain any factual allegations but asserts a legal

      conclusion only, and therefore Defendants are under no obligation to

      admit or deny same. To the extent a response is required, Defendant

      denies the legal contention set forth in Paragraph 37 of the Amended

      Complaint.

      Wherefore, Plaintiff is not entitled to any judgment against Defendants for

a declaration that Ordinance No. 2018-14 and Ordinance No. 2018-15 are void,

nor is Plaintiff entitled to interest, costs of suit or any other relief as prayed for

in the Sixth Count of the Amended Complaint.

                                SEVENTH COUNT
38.   Defendants repeat and reiterate their responses to Paragraphs 1 through

      37 above, as if set forth at length herein.

39.   Paragraph 38 does not contain any factual allegations but asserts a legal

      conclusion only, and therefore Defendants are under no obligation to

      admit or deny same.       To the extent an answer is required, Defendant

      denies the legal contention set forth in Paragraph 38 of the Amended

      Complaint.

40.   Defendant denies the allegations in Paragraph 40 of the Amended

      Complaint.
Case 2:18-cv-15534-ES-MAH Document 2 Filed 11/02/18 Page 9 of 35 PageID: 1139



41.   Defendant denies the allegations in Paragraph 41 of the Amended

      Complaint.

      Wherefore, Plaintiff is not entitled to any judgment against Defendants for

a declaration that Ordinance No. 2018-14 and Ordinance No. 2018-15 are void,

nor is Plaintiff entitled to interest, costs of suit or any other relief as prayed for

in the Seventh Count of the Amended Complaint.

                          FIRST SEPARATE DEFENSE

      Plaintiff’s causes of actions, or some of them, fail to state a claim upon

which relief may be granted.

                         SECOND SEPARATE DEFENSE

      Plaintiff’s causes of actions, or some of them, are barred by the conduct of

Plaintiff, which conduct constitutes waiver, estoppel, unclean hands, and res

judicata.

                          THIRD SEPARATE DEFENSE

      Plaintiff’s causes of action, or some of them, are barred by the statute of

limitations; and/or laches.

                         FOURTH SEPARATE DEFENSE

      Defendants assert herein all defenses available to him under the Civil

Rights Act of 1871 for Plaintiff’s federal causes of action.

                          FIFTH SEPARATE DEFENSE

      By filing a Section 1983 claim Plaintiff may have waived her ability to make

the other claims as contained in the remaining Counts of the Amended

Complaint.
Case 2:18-cv-15534-ES-MAH Document 2 Filed 11/02/18 Page 10 of 35 PageID: 1140



                            SIXTH SEPARATE DEFENSE

       Plaintiff’s claims against the Borough of Leonia pursuant to 42 U.S.C.

 §1983 must fail as a matter of law since Plaintiff cannot prove a constitutional

 deprivation resulting from an official custom or policy, or deliberate indifference

 to any widespread practice so as to have the force of law. Monell v. Dept. of Social

 Services, 436 U.S. 658, 691-94 (1978).

                          SEVENTH SEPARATE DEFENSE

       Plaintiff cannot prove that the actions and conduct of Defendants “shocked

 the conscience” as required to sustain her claim for a deprivation of the right to

 travel and for the alleged violation of the dormant Commerce Clause. County of

 Sacramento v. Lewis, 523 U.S. 833, 849 (1998); and Rivkin v. Dover Tp. Rent

 Leveling Board, 143 N.J. 352, 358 (1996).

                           EIGHTH SEPARATE DEFENSE

       Defendants did not violate clearly established statutory or constitutional

 rights of Plaintiff to travel or to interstate travel as protected by the United States

 Constitution, nor did they direct anyone else to commit such violations, nor

 actually knew of any violations, nor did they acquiesce in them as is required to

 hold these public entity defendants liable. Baker v. Monroe Township, 50 F.3d

 1186, 1194 & n.5 (3d Cir. 1995).

                           NINTH SEPARATE DEFENSE

       The Mayor and Council for the Borough of Leonia are entitled to absolute

 immunity for their legislative acts pursuant to Bogan v. Scott Harris, 523 U.S.
Case 2:18-cv-15534-ES-MAH Document 2 Filed 11/02/18 Page 11 of 35 PageID: 1141



 42, 49 (1988), to enact Ordinances for the purpose of regulating traffic within

 Leonia’s borders.


                         TENTH SEPARATE DEFENSE

       Defendants’ actions at all times was “objectively” reasonable in light of the

 facts and circumstances confronting them thereby entitling them to qualified or

 good faith immunity provided by Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982),

 and Jordan v. Fox, Rothschild, O’Brien & Frankel, 20 F.3d 1250, 1277 (3d Cir.

 1994).

       The individual Defendants are entitled to qualified and/or good faith

 immunity from suit since they acted at all times in good faith and in an

 objectively reasonable manner, and without fraud, malice, or discriminatory

 animus.

                        TWELFTH SEPARATE DEFENSE

       Plaintiff’s 1983 official capacity suit seeking monetary relief against

 Defendant Thomas Rowe and Mayor Zeigler is barred under the holding of Hafer

 v. Melo, 502 U.S. 21, 27 (1991); and Will v. Mich. Dep’t of State Police, 491 U.S.

 58, 71 (1989).

                      THIRTEENTH SEPARATE DEFENSE

    Defendants are immune from liability for their discretionary acts, pursuant

 to the qualified immunity provided by Anderson v. Creighton, 483 U.S. 635, 638

 (1987) (citations omitted); and they are further immune from liability for their

 good faith belief that their conduct was lawful. Good v. Pumpkin County, 891

 F.2d. 1087, 1092 (3rd Cir. 1989).
Case 2:18-cv-15534-ES-MAH Document 2 Filed 11/02/18 Page 12 of 35 PageID: 1142



                     FOURTEENTH SEPARATE DEFENSE

       Defendants Thomas Rowe and Judah Zeigler are entitled to absolute

 immunity for carrying out administrative tasks and for their discretionary

 activities, pursuant to the holding in Baraka v. McGreevey, 481 F.3d 187, 199

 (3d Cir. 2007).

                       FIFTEENTH SEPARATE DEFENSE

       Plaintiff’s common law claims are barred by the limitations, exceptions and

 immunities contained within the New Jersey Tort Claims Act, N.J.S.A. §59:1-1

 to §59:12-13 inclusive as if each section, provision, defense and immunity were

 listed herein separately, particularly, and at length. et seq., including but not

 limited to N.J.S.A. §59:3-2, N.J.S.A. §59:3-3, N.J.S.A. §59:3-4, N.J.S.A. §59:3-8,

 N.J.S.A. §59:3-10, and N.J.S.A. §59:5-2.


                       SIXTEENTH SEPARATE DEFENSE

       Any recovery to which Plaintiff may be entitled against Defendants as to

 the state law claims are subject to the limitations and reductions on damages

 set forth in N.J.S.A. 59:9-2; N.J.S.A. 59:2-10; and N.J.S.A. 59:9-6.

                     SEVENTEENTH SEPARATE DEFENSE

       Plaintiff lacks standing to challenge Leonia’s Ordinances to make the

 claims in the Amended Complaint.

                      EIGHTEENTH SEPARATE DEFENSE

       The Borough’s prescribed penalty for violating ordinances 2018-14 and

 2018-15 is in accordance with state law.
Case 2:18-cv-15534-ES-MAH Document 2 Filed 11/02/18 Page 13 of 35 PageID: 1143



                       NINETEENTH SEPARATE DEFENSE

 No punitive damages may be awarded against Defendant Borough of Leonia or

 as it is a public entity or the individual defendants since their actions were never

 willful, wanton, evil-minded, or malicious.

                       TWENTIETH SEPARATE DEFENSE

       Since Plaintiff cannot prove to be the prevailing party as to any purported

 violation of either federal or state statutory law, Plaintiff is not entitled to an

 award of attorney’s fees as to the civil rights claims made in the Complaint and

 Defendants are entitled to an award of attorney’s fees for all legal services

 rendered on his behalf from the inception of this lawsuit. Christianburg Garment

 v. E.E.O.C., 98 S.Ct. 694 (1978).

                      TWENTY-FIRST SEPARATE DEFENSE

       Plaintiff’s federal and state law claims are a frivolous action without any

 reasonable basis in law or equity, and cannot be supported by a good faith

 argument for extension, modification, or reversal of existing law, such that the

 Defendants are entitled to sanctions as permitted and authorized pursuant to

 the Court Rules and any applicable statutes.



                              WHEREFORE CLAUSE

    Wherefore, in accordance with each of the above defenses, Defendants

 demand judgment against Plaintiff as follows:

    a. Dismissing Plaintiff’s Amended Complaint with prejudice;

    b. Denying Plaintiff’s request for declaratory and injunctive relief;
Case 2:18-cv-15534-ES-MAH Document 2 Filed 11/02/18 Page 14 of 35 PageID: 1144



    c. For costs of suit and attorney’s fees; and

    d. For such other relief as the Court deems just and equitable.



                                 JURY DEMAND

       Please take notice that demand is hereby made for Trial by Jury as to all

 issues so triable herein.



                                GITTLEMAN MUHLSTOCK & CHEWCASKIE
                                Brian M. Chewcaskie, Esq.
                                2200 Fletcher Avenue
                                Fort Lee, New Jersey 07024
                                Telephone: (201)944-2300

                                CLEARY, GIACOBBE, ALFIERI, JACOBS, LLC
                                169 Ramapo Valley Road
                                Upper Level – Suite 105
                                Oakland, New Jersey 07436
                                Telephone: (973)845-6700

                                Ruby Kumar-Thompson, Esq.
                                Ruby Kumar-Thompson, Esq.
                                Attorneys for the Defendants



 Dated: November 2, 2018
Case 2:18-cv-15534-ES-MAH Document 2 Filed 11/02/18 Page 15 of 35 PageID: 1145



                   DEMAND FOR STATEMENT OF DAMAGES

       Defendants hereby demand pursuant to L.Civ.Rule 8.1, that Plaintiff

 furnish, within the next fourteen (14) days, a statement of the amount of the

 damages (liquidated or unliquidated) claimed as to each Count of the Complaint.



                               GITTLEMAN MUHLSTOCK & CHEWCASKIE
                               Brian M. Chewcaskie, Esq.
                               2200 Fletcher Avenue
                               Fort Lee, New Jersey 07024
                               Telephone: (201)944-2300

                               CLEARY, GIACOBBE, ALFIERI, JACOBS, LLC
                               169 Ramapo Valley Road
                               Upper Level – Suite 105
                               Oakland, New Jersey 07436
                               Telephone: (973)845-6700

                               Ruby Kumar-Thompson, Esq.
                               Ruby Kumar-Thompson, Esq.
                               Attorneys for the Defendants



 Dated: November 2, 2018
Case 2:18-cv-15534-ES-MAH Document 2 Filed 11/02/18 Page 16 of 35 PageID: 1146
Case 2:18-cv-15534-ES-MAH Document 2 Filed 11/02/18 Page 17 of 35 PageID: 1147



    ELECTRONICALLY FILED IN THE UNITED STATES DISTRICT COURT
                    DISTRICT OF NEW JERSEY
 JACQUELINE ROSA,
                                 Civil Action No. 2:18-cv-15534
                    Plaintiff,
 v.

 BOROUGH OF LEONIA, BOROUGH              REMOVED FROM SUPERIOR COURT
 OF LEONIA COUNCIL, TOM ROWE in          OF NEW JERSEY LAW DIVISION:
 his capacity as acting Borough Clerk    HUDSON COUNTY. DOCKET NO.:
 of the Borough of Leonia, JUDAH         HUD-L-607-18 (Consolidated)
 ZEIGLER, in his official capacity as
 Mayor of the Borough of Leonia,
 JOHN DOE MAINTENANCE                     ANSWER, SEPARATE DEFENSES
 COMPANIES 1-5,                              AND JURY DEMAND TO
                          Defendants.       PLAINTIF/INTERVENOR’S
 STATE OF NEW JERSEY                              COMPLAINT
 DEPARTMENT OF
 TRANSPORTATION,

              Plaintiff-Intervenor,
 v.

 BOROUGH OF LEONIA, NEW
 JERSEY,
              Defendant.


       Defendant, Borough of Leonia, by way of Answer to the Amended

 Complaint filed by the Department of Transportation for the State of New Jersey

 (hereinafter “DOT”) on October 12, 2018 and through its attorneys, respond as

 follows:

                              AS TO THE PARTIES
 1.    Admitted.

 2.    Admitted.

 3.    Admitted.
Case 2:18-cv-15534-ES-MAH Document 2 Filed 11/02/18 Page 18 of 35 PageID: 1148



 4.   Admitted.

      AS TO THE DOT’S LEGAL AUTHORITY TO REGULATE TRAFFIC
 5.   Paragraph 5 does not contain any factual allegations but consists solely of

      a legal conclusion, and therefore Defendant is under no obligation to admit

      or deny same.     To the extent an Answer may be required, Defendant

      responds that the Transportation Act of 1966 “speaks for itself.”

 6.   Paragraph 6 does not contain any factual allegations but consists solely of

      a legal conclusion, and therefore Defendant is under no obligation to admit

      or deny same. To the extent an Answer may be required, Defendant denies

      same and responds that N.J.S.A. 27:1A-5 “speaks for itself.”

 7.   Paragraph 7 does not contain any factual allegations but consists solely of

      a legal conclusion, and therefore Defendant is under no obligation to admit

      or deny same. To the extent an Answer may be required, Defendant denies

      same and responds that N.J.S.A.39:4-8(a) “speaks for itself.”

 8.   Paragraph 8 does not contain any factual allegations but consists solely of

      a legal conclusion, and therefore Defendant is under no obligation to admit

      or deny same. To the extent an Answer may be required, Defendant denies

      same and responds that N.J.S.A. 39:4-8(b) and (c) “speaks for itself.”

 9.   Paragraph 9 does not contain any factual allegations but consists solely of

      a legal conclusion, and therefore Defendant is under no obligation to admit

      or deny same. To the extent an Answer may be required, Defendant denies

      that N.J.S.A. 39:4-197 contains any such limitations on the legal authority

      of a municipality to enact regulations for the passage of traffic.
Case 2:18-cv-15534-ES-MAH Document 2 Filed 11/02/18 Page 19 of 35 PageID: 1149



 10.   Paragraph 10 does not contain any factual allegations but consists solely

       of a legal conclusion, and therefore Defendant is under no obligation to

       admit or deny same. To the extent an Answer may be required, Defendant

       responds that N.J.S.A. 39:4-8 (a) “speaks for itself.”

 11.   Paragraph 11 does not contain any factual allegations but consists solely

       of a legal conclusion, and therefore Defendant is under no obligation to

       admit or deny same. To the extent an Answer may be required, Defendant

       denies same responds that N.J.S.A. 39:4-8 (a) and N.J.A.C. 16:27-2,1

       “speaks for itself.”

 12.   Paragraph 12 does not contain any factual allegations but consists solely

       of a legal conclusion, and therefore Defendant is under no obligation to

       admit or deny same. To the extent an Answer may be required, Defendant

       denies same and leaves Plaintiff/Intervenor to its proofs.

 13.   Paragraph 13 does not contain any factual allegations but consists solely

       of a legal conclusion, and therefore Defendant is under no obligation to

       admit or deny same.     To the extent an Answer is required, Defendant

       denies same since DOT oversight over the manner in which a municipality

       may regulate traffic within its borders was removed by the Legislature in

       2008.

 14.   Paragraph 14 does not contain any factual allegations but consists solely

       of a legal conclusion, and therefore Defendant is under no obligation to

       admit or deny same.     To the extent an Answer is required, Defendant

       responds that the 1955 Opinion of the Attorney General “speaks for itself,”
Case 2:18-cv-15534-ES-MAH Document 2 Filed 11/02/18 Page 20 of 35 PageID: 1150



       and is not applicable to the Ordinances that are the subject of this matter

       since the statutes relied upon by the Attorney General in said opinion were

       amended by the New Jersey Legislature in 2008 to remove DOT oversight

       from a municipality’s ability to regulate passage of traffic within its

       borders.

 15.   Paragraph 15 does not contain any factual allegations but consists solely

       of a legal conclusion, and therefore Defendant is under no obligation to

       admit or deny same. To the extent an Answer may be required, Defendant

       denies same for the reasons expressed above in the response to Paragraph

       13 and 14.

                  AS TO LEONIA’S INVALID TRAFFIC ORDINANCES
 16.   It is denied that Leonia’s traffic ordinances as adopted on September 17,

       2018 are invalid since they were adopted pursuant to all applicable laws

       and in accordance with Judge Peter F. Bariso’s decision rendered on

       August 30, 2018.     Furthermore, it is irrelevant what ordinances were

       adopted between December 4, 2018 and March 5, 2018 since those

       Ordinances were rendered unenforceable by the Superior Court of New

       Jersey on or about August 2018.

 17.   The relevant ordinances speak for themselves.

 18.   Admitted.

 19.   Defendants neither admit nor deny the allegations in Paragraph 19 of the

       Amended Complaint since Ordinance 2017-19 speaks for itself.
Case 2:18-cv-15534-ES-MAH Document 2 Filed 11/02/18 Page 21 of 35 PageID: 1151



 20.   Defendants neither admit nor deny the allegations in Paragraph 20 of the

       Amended Complaint since Ordinance 2017-19 speaks for itself.

 21.   Admitted.

 22.   Defendants neither admit nor deny the allegations in Paragraph 22 of the

       Amended Complaint since Ordinance 2018-2 speaks for itself

 23.   Admitted.

 24.   Defendants neither admit nor deny the allegations in Paragraph 24 of the

       Amended Complaint since Ordinance 2018-5 speaks for itself.

 25.   Defendants deny that more than 75 roads were affected by any road

       closures contained within Ordinance 2018-5.

 26.   Admitted.

 27.   Defendants deny the characterization and allegations contained within

       Paragraph 27 of the Amended Complaint as it pertains to the Ordinances

       adopted on September 17, 2018.

 28.   Defendants deny the allegations in Paragraph 28 of the Complaint to the

       extent that Ordinance No. 2018-15 was submitted to the DOT for approval

       and since DOT approval is not required for Ordinance No. 2018-14.

 29.   Defendants deny the allegations in Paragraph 29 since notice generally

       and individually was provided to adjoining municipalities of the Borough’s

       intention to adopt Ordinance No. 2018-14 and No. 2018-15, including but

       not limited to the City of Englewood.
Case 2:18-cv-15534-ES-MAH Document 2 Filed 11/02/18 Page 22 of 35 PageID: 1152



 30.   Paragraph 30 is neither admitted nor denied since the published news

       reports referenced in Paragraph 30 Amended Complaint “speak for

       themselves.”

 31.   Paragraph 31 is neither admitted nor denied since the published news

       reports and Leonia’s website referenced in Paragraph 31 Amended

       Complaint “speak for themselves.”

 32.   Paragraph 32 is neither admitted nor denied since the published news

       reports referenced in Paragraph 32 of the Amended Complaint “speak for

       themselves.”

 33.   Paragraph 32 is neither admitted nor denied since the published news

       report referenced in Paragraph 33 Amended Complaint “speak for

       themselves.”

 34.   Paragraph 34 is neither admitted nor denied since the published news

       reports referenced in Paragraph 34 of the Amended Complaint “speak for

       themselves.”

 35.   Paragraph 35 is neither admitted nor denied since the published news

       reports referenced in Paragraph 30 of the Amended Complaint “speak for

       themselves.”

 36.   Defendants admit only that the March 16, 2018 letter referenced in

       Paragraph 36 of the Amended Complaint was received by them, and leave

       Plaintiff/Intervenor to their proofs with respect to the remaining

       allegations as the letter “speaks for itself.”
Case 2:18-cv-15534-ES-MAH Document 2 Filed 11/02/18 Page 23 of 35 PageID: 1153



 37.   Defendants admit only that DOT staff and representatives of Leonia met

       on April 4, 2018. Leonia received a one-page letter from the DOT on May

       8, 2018. Leonia immediately responded to that letter on Mary 10, 2018,

       and to date, has not received a response from the DOT as required by

       N.J.S.A. 39:4-8, nor to Leonia’s knowledge has there ever been a finding

       by the DOT of any undue impact on a state highway that is necessary

       pursuant to N.J.S.A. 39:4-8a to decline to approve Leonia’s Ordinances.

 38.   Defendants deny the allegations in Paragraph 38 of the Complaint.

                                  FIRST COUNT
 39.   Defendants repeat and reiterate their responses to Paragraphs 1 through

       38 above, as if set forth at length herein.

 40.   Paragraph 40 does not contain any factual allegations but consists solely

       of a legal conclusion, and therefore Defendant is under no obligation to

       admit or deny same.      To the extent an Answer is required, Defendant

       responds that the Declaratory Judgement Act, N.J.S.A. 2A:16-50 speaks

       for itself.

 41.   Defendant denies the legal contention in Paragraph 41 and leaves

       Plaintiff/Intervenor to its proofs as to whether there is a justiciable case

       or controversy and/or the DOT has an interest in this suit.

       Wherefore, Defendant responds that Plaintiff/Intervenor is not entitled to

 any judgment against Defendants for a declaration that Leonia’s Ordinances are

 void ab initio because of the traffic restrictions contained therein, nor is
Case 2:18-cv-15534-ES-MAH Document 2 Filed 11/02/18 Page 24 of 35 PageID: 1154



 Plaintiff/Intervenor entitled to attorney fees, and costs of suit or any other relief

 prayed for in the First Count of the Amended Complaint.

                                  SECOND COUNT
 42.   Defendants repeat and reiterate their responses to Paragraphs 1 through

       41 above, as if set forth at length herein.

 43.   Paragraph 43 does not contain any factual allegations but consists solely

       of a legal conclusion, and therefore Defendant is under no obligation to

       admit or deny same.      To the extent an Answer is required, Defendant

       responds that the Declaratory Judgement Act, N.J.S.A. 2A:16-50 speaks

       for itself.

 44.   Defendant denies the legal contention in Paragraph 44 and leaves

       Plaintiff/Intervenor to its proofs as to whether there is a justiciable case

       or controversy and/or the DOT has an interest in this suit.

       Wherefore, Defendant responds that Plaintiff/Intervenor is not entitled to

 any judgment against Defendants for a declaration that Leonia’s Ordinances are

 null and void because of the traffic restrictions contained therein based upon

 residency, nor is Plaintiff/Intervenor entitled to attorney fees and costs of suit or

 any other relief prayed for in the Second Count of the Amended Complaint.

                                   THIRD COUNT
 45.   Defendants repeat and reiterate their responses to Paragraphs 1 through

       44 above, as if set forth at length herein.

 46.   Paragraph 46 does not contain any factual allegations but consists solely

       of a legal conclusion, and therefore Defendant is under no obligation to
Case 2:18-cv-15534-ES-MAH Document 2 Filed 11/02/18 Page 25 of 35 PageID: 1155



       admit or deny same.      To the extent an Answer is required, Defendant

       responds that the Declaratory Judgement Act, N.J.S.A. 2A:16-50 speaks

       for itself.

 47.   Defendant denies the legal contention in Paragraph 47 and leaves

       Plaintiff/Intervenor to its proofs as to whether there is a justiciable case

       or controversy and/or the DOT has an interest in this suit.

       Wherefore, Defendant responds that Plaintiff/Intervenor is not entitled to

 any judgment against Defendants for a declaration that Leonia’s Ordinances are

 null and void because they allegedly create an impact on a state highway nor is

 Plaintiff/Intervenor entitled to attorney fees and costs of suit or any other relief

 prayed for in the Third Count of the Amended Complaint.

                                 FOURTH COUNT
 48.   Defendants repeat and reiterate their responses to Paragraphs 1 through

       47 above, as if set forth at length herein.

 49.   Paragraph 49 does not contain any factual allegations but consists solely

       of a legal conclusion, and therefore Defendant is under no obligation to

       admit or deny same.      To the extent an Answer is required, Defendant

       responds that the Declaratory Judgement Act, N.J.S.A. 2A:16-50 speaks

       for itself.

 50.   Defendant denies the legal contention in Paragraph 50 and leaves

       Plaintiff/Intervenor to its proofs as to whether there is a justiciable case

       or controversy and/or the DOT has an interest in this suit.
Case 2:18-cv-15534-ES-MAH Document 2 Filed 11/02/18 Page 26 of 35 PageID: 1156



       Wherefore, Defendant responds that Plaintiff/Intervenor is not entitled to

 any judgment against Defendants for a declaration that Leonia’s Ordinances are

 null and void because of they allegedly create an impact on one or more adjoining

 municipalities; nor is Plaintiff/Intervenor entitled to attorney fees and costs of

 suit or any other relief prayed for in the Fourth Count of the Amended Complaint.

                                  FIFTH COUNT
 51.   Defendants repeat and reiterate their responses to Paragraphs 1 through

       50 above, as if set forth at length herein.

 52.   Defendant denies the allegations and/or legal contention in Paragraph 52

       of the Amended Complaint.

 53.   Defendant denies the allegations/legal contention and request for an

       injunction against enforcement of any ordinances at issue as contained in

       Paragraph 52 of the Amended Complaint as that request is premature,

       inappropriate, and moreover, moot.

 54.   Defendant denies the allegations/legal contention in Paragraph 54 and

       leaves Plaintiff/Intervenor to its proofs as to whether the DOT’s claim for

       relief is based on an allegedly established right.

 55.   Defendant denies the allegations and request for an injunction to issue

       against Leonia for enforcement of its ordinances at issue in this case as

       that request is premature, inappropriate, and moreover, moot.

       Wherefore, Defendant responds that Plaintiff/Intervenor is not entitled to

 an injunction restraining Leonia from further enforcement of any Ordinances at
Case 2:18-cv-15534-ES-MAH Document 2 Filed 11/02/18 Page 27 of 35 PageID: 1157



 issue in this matter, nor is Plaintiff/Intervenor entitled to attorney fees and costs

 of suit or any other relief prayed for in the Fifth Count of the Amended Complaint.

                                   SIXTH COUNT
 56.   Defendant repeats and reiterates its responses to Paragraphs 1 through

       55 above, as if set forth at length herein.

 57.   Paragraph 57 does not contain any factual allegations but consists solely

       of a legal conclusion, and therefore Defendant is under no obligation to

       admit or deny same.      To the extent an Answer is required, Defendant

       responds that the Declaratory Judgement Act, N.J.S.A. 2A:16-50 speaks

       for itself.

 58.   Defendant denies the legal contention in Paragraph 58 and leaves

       Plaintiff/Intervenor to its proofs as to whether there is a justiciable case

       or controversy and/or the DOT has an interest in this suit.

       Wherefore, Defendant responds that Plaintiff/Intervenor is not entitled to

 any judgment against Defendants for a declaration that Ordinance No. 2018-14

 and Ordinance No. 2018-15 are null and void because Leonia allegedly does not

 have the authority pursuant to a 1955 opinion of the Attorney General to create

 “no through streets.”

                                 SEVENTH COUNT
 59.   Defendants repeat and reiterate their responses to Paragraphs 1 through

       58 above, as if set forth at length herein.

 60.   Paragraph 60 does not contain any factual allegations but consists solely

       of a legal conclusion, and therefore Defendant is under no obligation to
Case 2:18-cv-15534-ES-MAH Document 2 Filed 11/02/18 Page 28 of 35 PageID: 1158



       admit or deny same.      To the extent an Answer is required, Defendant

       responds that the Declaratory Judgement Act, N.J.S.A. 2A:16-50 speaks

       for itself.

 61.   Defendant denies the legal contention in Paragraph 61 and leaves

       Plaintiff/Intervenor to its proofs as to whether there is a justiciable case

       or controversy and/or the DOT has an interest in this suit.

       Wherefore, Defendant responds that Plaintiff/Intervenor is not entitled to

 any judgment against Defendants for a declaration that Ordinance No. 2018-14

 and Ordinance No. 2018-15 are null and void because of they allegedly regulate

 traffic based on a residency classification; nor is Plaintiff/Intervenor entitled to

 attorney fees and costs of suit or any other relief prayed for in the Seventh Count

 of the Amended Complaint.

                                  EIGHTH COUNT
 62.   Defendants repeat and reiterate their responses to Paragraphs 1 through

       61 above, as if set forth at length herein.

 63.   Paragraph 63 does not contain any factual allegations but consists solely

       of a legal conclusion, and therefore Defendant is under no obligation to

       admit or deny same.      To the extent an Answer is required, Defendant

       responds that the Declaratory Judgement Act, N.J.S.A. 2A:16-50 speaks

       for itself.

 64.   Defendant denies the legal contention in Paragraph 92 and leaves

       Plaintiff/Intervenor to its proofs as to whether there is a justiciable case

       or controversy and/or the DOT has an interest in this suit.
Case 2:18-cv-15534-ES-MAH Document 2 Filed 11/02/18 Page 29 of 35 PageID: 1159



       Wherefore, Defendant responds that Plaintiff/Intervenor is not entitled to

 any judgment against Defendants for a declaration that Ordinance No. 2018-14

 is null and void because of they allegedly create an impact on a State Highway

 (state route 93); nor is Plaintiff/Intervenor entitled to attorney fees and costs of

 suit or any other relief prayed for in the Eighth Count of the Amended Complaint.

                                  NINTH COUNT
 65.   Defendants repeat and reiterate their responses to Paragraphs 1 through

       47 above, as if set forth at length herein.

 66.   Paragraph 66 does not contain any factual allegations but consists solely

       of a legal conclusion, and therefore Defendant is under no obligation to

       admit or deny same.      To the extent an Answer is required, Defendant

       responds that the Declaratory Judgement Act, N.J.S.A. 2A:16-50 speaks

       for itself.

 67.   Defendant denies the legal contention in Paragraph 67 and leaves

       Plaintiff/Intervenor to its proofs as to whether there is a justiciable case

       or controversy and/or the DOT has an interest in this suit.

       Wherefore, Defendant responds that Plaintiff/Intervenor is not entitled to

 any judgment against Defendants for a declaration that Ordinance No. 2018-14

 and Ordinance No. 2018-15 are null and void because of they allegedly create

 an impact on one or more adjoining municipalities; nor is Plaintiff/Intervenor

 entitled to attorney fees and costs of suit or any other relief prayed for in the

 Ninth Count of the Amended Complaint.
Case 2:18-cv-15534-ES-MAH Document 2 Filed 11/02/18 Page 30 of 35 PageID: 1160



                                  TENTH COUNT
 68.   Defendants repeat and reiterate their responses to Paragraphs 1 through

       67 above, as if set forth at length herein.

 69.   Defendant denies the allegations and/or legal contention in Paragraph 69

       of the Amended Complaint.

 70.   Defendant denies that Ordinance No. 2018-14 or Ordinance No. 2018-15

       are legally invalid and denies the request for an injunction against

       enforcement of these ordinances as contained in Paragraph 70 of the

       Amended Complaint.

 71.   Defendant denies the allegations/legal contention in Paragraph71 and

       leaves Plaintiff/Intervenor to its proofs as to whether the DOT’s claim for

       relief is based on an allegedly established right.

 72.   Defendant denies the allegations and request for an injunction to issue

       against Leonia for enforcement of Ordinance No. 2018-14 and Ordinance

       No. 2018-15.

       Wherefore, Defendant responds that Plaintiff/Intervenor is not entitled to

 an injunction restraining Leonia from further enforcement of Ordinance No.

 2018-14 or 2018-15; nor is Plaintiff/Intervenor entitled to attorney fees and

 costs of suit or any other relief prayed for in the Tenth Count of the Amended

 Complaint.

                          FIRST SEPARATE DEFENSE

       Plaintiff/Intervenor lacks standing to assert the claims contained in the

 Complaint
Case 2:18-cv-15534-ES-MAH Document 2 Filed 11/02/18 Page 31 of 35 PageID: 1161



                         SECOND SEPARATE DEFENSE

       Plaintiff/Intervenor’s causes of actions, or some of them, fail to state a

 claim upon which relief may be granted.

                          THIRD SEPARATE DEFENSE

       Plaintiff/Intervenor’s causes of actions, or some of them, are barred by the

 conduct of Plaintiff/Intervenor, which conduct constitutes waiver, estoppel,

 unclean hands, and res judicata.

                         FOURTH SEPARATE DEFENSE

 Plaintiff/Intervenor’s cause of action seeking declaratory relief and an injunction

 against Leonia is without legal authority from the New Jersey State Legislature.

                          FIFTH SEPARATE DEFENSE

       Plaintiff/Intervenor has not been deprived of any right, privilege, or

 immunity secured to them by the Constitution and laws of the State of New

 Jersey since Title 39 was amended in 2008 to divest the Department of

 Transportation of its’ oversight of local government entities’ traffic engineering

 decisions, including but not limited to those matters that previously required

 Commissioner approval pursuant to N.J.S.A. 39:4-197.

                          SIXTH SEPARATE DEFENSE

       Plaintiff/Intervenor’s causes of action, or some of them are mooted by the

 Decision of the Superior Court granting the DOT summary judgment on August

 30, 2018.
Case 2:18-cv-15534-ES-MAH Document 2 Filed 11/02/18 Page 32 of 35 PageID: 1162



                        SEVENTH SEPARATE DEFENSE

       The conduct of Defendants was reasonable, proper, and within the scope

 of the authority as granted to them by the New Jersey State Legislature.

                         EIGHTH SEPARATE DEFENSE

       Defendants are governmental entities and officials who were acting

 pursuant to the lawful authority granted to them by the State of New Jersey for

 the health, welfare and safety of the residents of Leonia. All acts so performed

 were the result of the appropriate exercise of Defendants’ police power and

 discretion.

                          NINTH SEPARATE DEFENSE

       Defendants are entitled to immunity from liability since at all times they

 acted in good faith, and without malice or discriminatory intent.

                          TENTH SEPARATE DEFENSE

       Defendants did not violate any provision of Title 39 when acting to

 implement and enforce controls on traffic through the adoption of Ordinances

 2017-19, 2018-5, 2018-14 and 2018-15, nor did they direct anyone else to

 commit such violations, nor actually knew of any violations, nor did they

 acquiesce in them as is required to hold these public entity defendants liable.

                       ELEVENTH SEPARATE DEFENSE

       Plaintiff/Intervenor’s state law claims are barred by the limitations,

 exceptions and immunities contained within the New Jersey Tort Claims Act,

 N.J.S.A. §59:1-1 to §59:12-13 inclusive as if each section, provision, defense and

 immunity were listed herein separately, particularly, and at length. et seq.,
Case 2:18-cv-15534-ES-MAH Document 2 Filed 11/02/18 Page 33 of 35 PageID: 1163



 including but not limited to N.J.S.A. §59:3-2, N.J.S.A. §59:3-3, N.J.S.A. §59:3-

 4, N.J.S.A. §59:3-8, N.J.S.A. §59:3-10, and N.J.S.A. §59:5-2.


                          TWELTH SEPARATE DEFENSE

       Any actions taken by Defendants were in the nature of discretionary

 activity within the meaning of N.J.S.A. 59:3-2 and accordingly no liability may

 be imposed upon Defendants.

                       THIRTEENTH SEPARATE DEFENSE

       Since Plaintiff/Intervenor cannot prove to be the prevailing party as to any

 purported violation of either federal or state statutory law, Plaintiff/Intervenor is

 not entitled to an award of attorney’s fees as to the claims made in the Complaint

 and Defendants are entitled to an award of attorney’s fees for all legal services

 rendered on his behalf from the inception of this lawsuit. Christianburg Garment

 v. E.E.O.C., 98 S.Ct. 694 (1978).

                       FOURTEENTH SEPARATE DEFENSE

       Plaintiff/Intervenor’s state law claims are a frivolous action without any

 reasonable basis in law or equity, and cannot be supported by a good faith

 argument for extension, modification, or reversal of existing law, such that the

 Defendants are entitled to sanctions as permitted and authorized pursuant to

 the Court Rules and any applicable statutes.

                              WHEREFORE CLAUSE
       Wherefore, in accordance with each of the above defenses, Defendants

 demand judgment against Plaintiff/Intervenor as follows:

    a. Dismissing Plaintiff/Intervenor’s Amended Complaint with prejudice;
Case 2:18-cv-15534-ES-MAH Document 2 Filed 11/02/18 Page 34 of 35 PageID: 1164



   b. Denying with prejudice any injunctive relief enjoining Leonia from

      enforcing Ordinance No. 2018-14 and 2018-15;

   c. Denying with prejudice any injunctive relief requiring Leonia to refrain

      from using signage, use of police personnel to notify motorists about the

      Ordinances at issue, and the issuance of summonses;

   d. Declaring that Ordinances 2018-14 and 2018-15, which superseded and

      have replaced Ordinances 2017-19 and 2018-5, have not violated Title 39;

   e. Declaring that Leonia had authority pursuant to N.J.S.A. 39:4-197 to

      enact an Ordinance “regulating the passage or stopping of traffic at certain

      congested street corners and designated points…” without the Department

      of Transportation’s approval;

   f. Declaring that the Attorney General’s 1955 Opinion is of no force and effect

      since N.J.S.A. 39:4-8, 39:4-197 and 39:4-202 were amended in 2008 to

      remove Department of Transportation approval for municipal traffic

      engineering decisions;

   g. Declaring that Leonia’s traffic regulation on the basis of residency and

      destination point within the Borough does not violate any state or federal

      law;

   h. Declaring that there is no impact on a state highway that would serve as

      justification by the Department of Transportation to withhold approval of

      Ordinance No. 2018-15;
Case 2:18-cv-15534-ES-MAH Document 2 Filed 11/02/18 Page 35 of 35 PageID: 1165



    i. Declaring that the notice provided by Leonia to adjoining municipalities

       prior to adoption of Ordinance 2018-14 and 2018-15 was adequate and

       met the spirit and intent of the N.J.S.A. 39:4-8a;

    j. For reimbursement of Leonia’s attorney fees and costs; and

    k. For such other relief as the Court deems just and equitable.



                                 JURY DEMAND

       Please take notice that demand is hereby made for Trial by Jury as to all

 issues so triable herein.

                                GITTLEMAN MUHLSTOCK & CHEWCASKIE
                                Brian M. Chewcaskie, Esq.
                                2200 Fletcher Avenue
                                Fort Lee, New Jersey 07024
                                Telephone: (201)944-2300

                                CLEARY, GIACOBBE, ALFIERI, JACOBS, LLC
                                169 Ramapo Valley Road
                                Upper Level – Suite 105
                                Oakland, New Jersey 07436
                                Telephone: (973)845-6700

                                Ruby Kumar-Thompson, Esq.
                                Ruby Kumar-Thompson, Esq.
                                Attorneys for the Defendants



 Dated: November 2, 2018
